Citation Nr: 1114805	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  09-22 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disability other than PTSD, claimed as schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Davitian, Counsel



INTRODUCTION

The Veteran served on active duty from September 1978 to February 1979.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for PTSD.  It is also on appeal from a March 2009 rating decision that held the new and material evidence had not been received to reopen a claim for service connection for schizoaffective disorder, previously claimed as nervous disorder and mood swings (claimed as schizophrenia).  

The issue of entitlement to service connection for a psychiatric disability other than PTSD, claimed as schizoaffective disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence does not show that the Veteran engaged in combat or experienced a stressor during active duty.

2.  A November 1999 Board decision denied service connection for an acquired psychiatric disorder, to include a nervous disorder and depression; the Veteran did not appeal that decision, and it became final.

3.  An October 2006 rating decision held that new and material evidence had not been received to reopen a claim for service connection for schizoaffective disorder, previously claimed as nervous disorder; the Veteran did not appeal that decision, and it became final.  

4.  Evidence added to the record since the October 2006 rating decision does relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for schizoaffective disorder, and does raise a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  The October 2006 rating decision which held that new and material evidence had not been received to reopen the claim for service connection for schizoaffective disorder is final.  38 U.S.C.A. § 7105 (West 2002).

3.  Evidence received since the October 2006 rating decision is new and material, and the claim for service connection for a psychiatric disability other than PTSD, claimed as schizoaffective disorder, is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The Board is reopening the Veteran's claim for service connection for a psychiatric disability other than PTSD, claimed as schizoaffective disorder, and remanding it for further development.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

In correspondence dated in June 2006, VA informed the appellant of what evidence was required to substantiate his claim, of his and VA's respective duties for obtaining evidence, and that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds that the VCAA notice requirements have been met in this case.

Duty to Assist

The record contains some service treatment records, some service personnel records, VA medical records, private medical records, the Veteran's statements in support of his claim, and a January 2003 determination from the Social Security Administration (SSA).  The Board has carefully reviewed the evidence and concludes that there has been no identification of further available evidence not already of record. 

The claims file does not appear to contain all of the Veteran's service treatment records or service personnel records.  Prior to the November 1999 Board decision, VA attempted to obtain the Veteran's missing service treatment records but was unsuccessful.  An October 2006 VA memorandum in the claims file provides that the RO had determined that the Veteran's personnel records were unavailable.  The RO stated that all procedures had been correctly followed, all efforts to obtain them had been exhausted, and further attempts were futile.  The Board is aware that in such situations, it has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The record does not include any medical records from SSA.  However, the Veteran has not asserted that his SSA award was due PTSD.  The actual SSA determination itself made no reference to PTSD.  Rather, it found that the Veteran had a chronic schizoaffective disorder with depressed mood and auditory hallucinations.  Accordingly, it does not appear that any SSA records would be relevant to the Veteran's claim for service connection for PTSD.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), holding that 

[w]hen a SSA decision pertains to a completely unrelated medical condition and the veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the injury for which the veteran seeks benefits, relevance is not established.  There must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant.

VA has a duty to provide a VA examination expressing an opinion when the record lacks sufficient evidence to decide the veteran's claim, but contains evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has not been afforded a VA examination for his PTSD.  As discussed below, the Board finds that there is no evidence corroborating that the Veteran underwent the claimed stressor during active duty.  Further, an opinion by a mental health professional based on a post-service examination of the veteran cannot be used to establish the occurrence of a stressor.  Moreau v. Brown, 9 Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).  Therefore, a remand in order to obtain a medical opinion regarding this issue is not required under McLendon.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose when it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

With respect to each of the Veteran's claims, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.


Service Connection

In general, a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In particular, service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor(s) occurred; and (3) medical evidence establishing a link between the current diagnosis and the stressor(s) in service.  38 C.F.R. § 3.304(f).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  However, these amendments pertain to claimed stressors that are related to a veteran's fear of hostile military or terrorist activity.  Thus, they are not relevant to the Veteran's claim.  

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran contends that he now has PTSD as a result of an incident during basic training in 1978 when he witnessed an M16 accidentally discharge when it hit the ground, killing a soldier right in front of the Veteran.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for PTSD.  In so finding, the Board observes that there is no evidence that the Veteran was in combat or that he experienced a stressful event during service.

The Veteran's only available service treatment records are his June 1978 entrance medical examination report and medical history.  His available service personnel records primarily address the reason for his February 1979 discharge (Trainee Discharge Program Marginal or non-productive).  None of these records corroborate the Veteran's claimed stressor.  

An August 2007 opinion from a private licensed clinical social worker provides that she had counseled the Veteran on three occasions in 2007, and diagnoses included PTSD.  She states that she had reviewed the Veteran's VA records and it seemed that his PTSD symptoms were started in the military.  The Veteran had told her that while in the military in 1978 until 1979, a man had shot himself in the head accidentally.  The Veteran reported that this was the start of his PTSD symptoms.  

Even when a claimant seeking service connection for PTSD has an unequivocal diagnosis of PTSD, service connection for PTSD requires a confirmed military service stressor, unless the claimed stressor is related to combat and the evidence establishes that the Veteran engaged in combat with the enemy.

In this case, the Veteran does not claim that his stressor is related to combat.  When the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  Moreau, supra; Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The record must contain corroborative evidence that substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

There is no evidence in the case before the Board to confirm the Veteran's alleged in-service stressor.  The private medical diagnosis of PTSD, linked to the Veteran's claimed stressor, does not corroborate that the stressor occurred.  The diagnosis is based solely on the Veteran's unsubstantiated assertion regarding what occurred in service.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant).

VA has attempted to corroborate the Veteran's claimed stressor.  A January 2009 VA memorandum in the claims file provides that the RO had determined that the information required to corroborate the stressful event described by the Veteran was insufficient to send to the JSRRC and/or insufficient to allow for meaningful research of Marine Corps or National Archive records.  The memorandum notes that all procedures to obtain this information from the Veteran were followed, and that the NPRC indicated that it could not identify a record based on the information it was furnished.  

A May 2009 VA memorandum in the claims file provides that an email had been sent to the Army Safety Center seeking verification of a training accident that resulted in the death of a member of the Veteran's unit at the firing range at Fort Gordon from September 15, 1978, to February 17, 1979.  The memorandum notes that in April 2009, the Army Safety Center replied that there were no training accidents that matched the claimed incident.  

The Board is not bound to accept the Veteran's uncorroborated account of his experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1992); Swann, supra.  The question of whether a specific event reported by a veteran as a stressor actually occurred is a question of fact for the Board to decide, involving, as it does, factors as much historical as psychological.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  

In this case, the Veteran is competent to testify as to events he witnessed while on active duty.  However, the Board finds that the April 2009 response from the Army Safety Center makes the Veteran's account of his stressor appear less than credible.  

In the absence of a showing of combat with the enemy or evidence of a verifiable stressor, the Board concludes that the Veteran has failed to satisfy the criteria for service connection for PTSD.  As the Veteran bases his claim on the reported stressor, service connection cannot be granted without verification of it, regardless of current diagnosis of PTSD.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and service connection for PTSD must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

New and Material Evidence

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim,  VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The November 1999 Board decision denied service connection for an acquired psychiatric disorder, to include a nervous disorder and depression.  The decision held that there was no evidence that the Veteran was currently diagnosed with an acquired psychiatric disorder, and no competent medical nexus evidence demonstrating that his claimed psychiatric disorder was related to service.  The Veteran did not appeal that decision, and the Board decision became final.  38 U.S.C.A. § 7104 (West 2002).  

The October 2006 rating decision held that new and material evidence had not been received to reopen a claim for service connection for schizoaffective disorder.  The rating decision held that while VA treatment records showed treatment for a psychotic disorder NOS, there was no evidence linking the Veteran's disability to his period of active duty.  The Veteran did not appeal that decision, and it became final.  38 U.S.C.A. § 7105 (West 2002).  

Evidence of record at that time included the Veteran's entrance medical evaluation and history, some service personnel records, and post-service private and VA treatment records.  

In connection with his application to reopen his service connection claim, the Veteran submitted an August 2007 opinion from a private licensed clinical social worker.  The report provides that the social worker had counseled the Veteran on three occasions in 2007, and diagnoses included paranoid type schizophrenia, and major depressive disorder, recurrent, moderate.  The social worker states that she had reviewed the Veteran's VA records and it seemed that his psychotic symptoms were started in the military.  

The Board finds that this opinion constitutes new and material evidence with respect to the Veteran's claim for service connection for a psychiatric disability other than PTSD, claimed as schizoaffective disorder.  It is a new document that was not previously submitted to VA.  It is material because it constitutes evidence that the Veteran has current paranoid type schizophrenia and major depressive disorder that he incurred during active duty.  It is not cumulative or redundant of the evidence of record at the time of the October 2006 rating decision and raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  The Board observes that the credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus, supra.

In addition, in an undated statement received in February 2009, a witness stated that she knew the Veteran before and after his active duty, and that in essence she observed a change in the Veteran's mental state after service.

The Board finds that this statement also constitutes new and material evidence with respect to the Veteran's claim for service connection for a psychiatric disability other than PTSD, claimed as schizoaffective disorder.  It is a new document that was not previously submitted to VA.  It is material because it constitutes evidence that the Veteran underwent an observable mental change during active duty.  It is not cumulative or redundant of the evidence of record at the time of the October 2006 rating decision and raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  The Board again observes that the credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus, supra.

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for PTSD is denied.

New and material evidence having been received, the application to reopen a claim for service connection for a psychiatric disability other than PTSD, claimed as schizoaffective disorder, is granted; to this extent only, the appeal is granted.


REMAND

Inasmuch as the claim for service connection for a psychiatric disability other than PTSD, claimed as schizoaffective disorder, has been reopened, the claim must be considered de novo.  On review, the Board finds that additional development is needed. 

The record contains a January 2003 determination from SSA that found that the Veteran was under a disability as defined in the Social Security Act, and had chronic schizoaffective disorder with depressed mood and auditory hallucinations.  The record does not include any medical records from SSA.  The SSA determination identifies relevant medical records that are not currently in the claims file.  It appears that the medical records relied on by SSA would be relevant to the Veteran's claim for service connection for a psychiatric disability other than PTSD, claimed as schizoaffective disorder.  See Golz, supra.

In addition, the duty to assist includes requesting information and records from SSA which were relied upon in any disability determination.  Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from SSA, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request a copy of all determinations granting, denying or confirming an award of SSA disability benefits, as well as all medical and employment records relied upon in making the determinations.

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


